DETAILED ACTION
The communication is in response to the amendment filed 01/04/2021, wherein claims 1-19 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records White et al. (U.S. 2013/0058532).
Regarding independent claims 1 and 10-11, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of initializing a position and scale of a tracked target in a spherical coordinate system, calculating an electronic pan-tilt-zoom parameter, and mapping a panoramic image to a current electronic pan-tilt-zoom perspective image; on the basis of a multi-scale correlation filter, performing target tracking on the current electronic pan-tilt-zoom perspective image, and obtaining a new position and scale of the tracked target; mapping the new position of the tracked target back to the spherical coordinate system; and, calculating an electronic pan-tilt-zoom parameter on the basis of the new position and scale of the tracked target in the spherical coordinate system, mapping the same to the current electronic pan-tilt-zoom perspective image, and obtaining a new video frame; then returning to the initializing until the panoramic video ends as cited in claims 1 and 10-11.

Claims 2-9 and 12-19 are allowed because they depend on allowed parent claims 1 and 11, respectively, as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486